The petition had been filed at February Term, 1866, of the county court, and an account having been taken, the report of the commissioner was returned to May Term, 1867. At this last term the petitioner excepted to an item crediting the defendant with some $1,600 for Confederate money collected by him upon a note due by one James Adams to him as guardian. Upon this exception it appeared that the parties to the note were good, that the petitioner had been of age for nearly two years at the time it was collected, and that the Confederate notes were received for it in November, 1863.
In the county court this exception was overruled, and upon appeal to the Superior Court it was sustained.
Thereupon the defendant appealed.
There are two reasons why the plaintiff's exception as to the James Adams debt should have been sustained.
(472)   First. The defendant's ward (the plaintiff) had been of age nearly two years when he collected the debt, and he ought to have delivered over the bond to the plaintiff, or paid him the amount. *Page 363 
Second. At the time the defendant collected the bond, November, 1863, the Confederate Treasury notes in which he collected it, were worth only some six or eight cents in the dollar. To collect a good debt under such circumstances was trifling with the plaintiff's interests. Emerson v.Mallett, Phil. Eq., 234.
The report will be reformed by the clerk of this Court by charging the defendant with the James Adams debt and interest.
There may be a decree for the plaintiff for the balance due him.
The cost, including ten dollars to the clerk for reforming the account, will be paid by the defendant. There is no error.
PER CURIAM.                                   Decree accordingly.
Cited: Pearson v. Caldwell, 70 N.C. 293; Love v. Johnston, 72 N.C. 420.
(473)